Exhibit 10.2

 

BUILD-A-BEAR WORKSHOP, INC.

RESTRICTED STOCK

AGREEMENT

Grant Date:

 

Employee:

 

No. of Shares of Time-Based Restricted Stock:

   

Maximum Number of Shares of Performance-Based Restricted Stock:

 

 

 

 

 

This Agreement will certify that the employee named above (“Employee”) is
awarded the total number of restricted shares of common stock, $0.01 par value
per share (the “Common Stock”), of Build-A-Bear Workshop, Inc. (the “Company”)
designated above (the “Restricted Stock”), pursuant to the Build-A-Bear
Workshop, Inc. 2017 Omnibus Incentive Plan (the “Plan”), as of the date
indicated above (the “Grant Date”) and subject to the terms, conditions and
restrictions in the Plan and those set forth below. Any capitalized, but
undefined, term used in this Agreement shall have the meaning ascribed to it in
the Plan. Employee’s electronic acceptance within sixty (60) days on his/her
personal Merrill Lynch account constitutes Employee’s acceptance of this award
and acknowledgement of Employee’s agreement to all the terms, conditions and
restrictions contained in the Plan and this Agreement. If the Employee does not
accept this award on his/her personal Merrill Lynch account within sixty (60)
days of the Grant Date, the Employer may revoke this grant.

 

 

BUILD-A-BEAR WORKSHOP, INC.

           

By:

   

Sharon Price John

 

Chief Executive Officer

 

 

Terms and Conditions

 

 

A.     Terms and Conditions Applicable to Restricted Stock

 

1.     Terms of Restricted Stock Award. Pursuant to action of the Compensation
and Development Committee (the “Committee”), the Company awards to the Employee
the number of shares of Restricted Stock set forth above. The Restricted Stock
is nontransferable by the Employee during the period described below and is
subject to the risk of forfeiture as described below. Prior to the time shares
become transferable, the shares of Restricted Stock shall bear a legend
indicating their nontransferability, and, subject to the terms of this
Agreement, if the Employee terminates service as an employee of the Company
prior to the time a restriction lapses, the Employee shall forfeit any shares of
Restricted Stock which are still subject to the restrictions at the time of
termination of such service.

 

(a) Time-Based Restricted Stock

 

The restrictions on transfer described in this Section A.1 applicable to the
Time-Based Restricted Stock awarded above shall lapse and be of no further force
and effect as follows, if the Employee is still an employee of the Company on
the respective date set forth below, and has been continuously serving as such
an employee of the Company during such twelve (12)-month period ending on such
date:

 

 

Date

 

Portion of Grant for

which Restrictions

Lapse on Indicated

Date

Grant Date

 

0

April 30, 2020:

 

One-third

April 30, 2021:

 

One-third

April 30, 2022:

 

One-third

 

 

--------------------------------------------------------------------------------

 

 

For avoidance of doubt, on April 30, 2022, one hundred percent (100%) of the
Time-Based Restricted Stock shall be transferable by the Employee if the
Employee is still an employee, and has been continuously serving from the Grant
Date through April 30, 2022 as an employee of the Company on such date.

 

Notwithstanding the foregoing, in the event of a Change of Control, all
previously granted shares of Time-Based Restricted Stock not yet free of the
restrictions of this Section A.1.(a) shall become immediately free of such
restrictions.

 

(b) Performance-Based Restricted Stock

 

The restrictions on transfer described in this Section A.1 applicable to the
Performance-Based Restricted Stock awarded above shall lapse and be of no
further force and effect as follows, if (1) the performance criteria applicable
to the Performance-Based Restricted Stock as established by the Committee and
included in Exhibit A hereto (the “Performance Criteria”) has been satisfied,
and (2) the Employee is still an employee of the Company on the date set forth
below, and has been continuously serving as such an employee of the Company from
the Grant Date to such date:

 

Date

 

Portion of Grant for

which Restrictions

Lapse on Indicated

Date

Grant Date

 

0

April 30, 2022:

 

100%

 

For avoidance of doubt, on the date ending April 30, 2022, one hundred percent
(100%) of the Performance-Based Restricted Stock shall be transferable by the
Employee if (1) the Performance Criteria set forth in Exhibit A hereto have been
satisfied, and (2) the Employee is still an employee, and has been continuously
serving from the Grant Date through April 30, 2022 as an employee of the Company
on such date.

 

Notwithstanding the foregoing, in the event of a Change of Control that occurs
prior to the end of Fiscal Year 2021, fifty percent (50%) of the Maximum Number
of Shares of Performance-Based Restricted Stock (as set forth on page 1) shall
become immediately free of the restrictions of this Section A.1.(b). If a Change
of Control occurs at any time after the end of Fiscal Year 2021, one hundred
percent (100%) of the shares earned based on the Performance Criteria (as set
forth in Exhibit A) not yet free of the restrictions of this Section A.1.(b)
shall become immediately free of such restrictions.

 

2.    Death or Disability of the Employee.

 

(a) Time-Based Restricted Stock

 

In the event (i) of the death of the Employee, or (ii) the Company terminates
the Employee’s employment due to a permanent and total disability which results
in the Employee’s inability to return to work with the Company, all previously
granted shares of Time-Based Restricted Stock not yet free of the restrictions
of Section A.1(a) shall become immediately free of such restrictions.

 

(b) Performance-Based Restricted Stock

 

In the event (i) of the death of the Employee, or (ii) the Company terminates
the Employee’s employment due to a permanent and total disability which results
in the Employee’s inability to return to work with the Company, in either case
prior to the end of Fiscal Year 2021, fifty percent (50%) of Maximum Number of
Shares of Performance-Based Restricted Stock (as set forth on page 1) shall
become immediately free of the restrictions of Section A.1(b).

 

In the event (i) of the death of the Employee, or (ii) the Company terminates
the Employee’s employment due to a permanent and total disability which results
in the Employee’s inability to return to work with the Company, in either case
subsequent to the end of Fiscal Year 2021, all shares of Performance-Based
Restricted Stock which are earned but not yet free of the restrictions of
Section A.1(b) shall become immediately free of such restrictions.

 

 

--------------------------------------------------------------------------------

 

 

3.     Cost of Restricted Stock. The purchase price of the shares of Restricted
Stock shall be $0.00.

 

4.     Rights as Stockholder. The Employee shall be entitled to all of the
rights of a stockholder, including the right to vote such shares and to receive
dividends and other distributions payable with respect to such shares, as
follows: (i) with respect to the shares of Time-Based Restricted Stock, since
the Grant Date; and (ii) with respect to the shares of Performance-Based
Restricted Stock, only upon satisfaction of the Performance Criteria; provided
that any such rights, dividends or other distributions will be subject to the
same vesting requirements as the underlying Restricted Stock and shall be paid
at the time the restrictions set forth in Sections A.1(a) and A.1(b) have been
lifted pursuant to the terms of this Agreement. If any dividends or
distributions are paid in shares, the shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the Restricted Stock with respect to which they were paid.

 

5.     Escrow of Share Certificates. Certificates for the Restricted Stock shall
be issued in the Employee’s name and shall be held in escrow by the Company
until all restrictions lapse or such shares are forfeited as provide herein. A
certificate or certificates representing the Restricted Stock as to which
restrictions have lapsed shall be delivered to the Employee upon such lapse.

 

6.     Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Restricted Stock shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

7.     Withholding Taxes. The Company shall have the right to require the
Employee to remit to the Company, or to withhold from other amounts payable to
the Employee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements.

 

8.    Accounting Restatement. In the event the Company is required to prepare an
accounting restatement of its financial statements due to the Company's material
noncompliance with any financial reporting requirement under the securities
laws, the Committee shall require reimbursement or forfeiture of shares of
Performance-Based Restricted Stock which have been earned and/or which have
vested pursuant to this Agreement during the three completed fiscal years
immediately preceding the date on which the Company is required to prepare an
accounting restatement and any transition period within such time period. The
amount to be recovered will be the excess of the number of shares of
Performance-Based Restricted Stock earned and/or vested based on the erroneous
data over the shares of Performance-Based Restricted Stock that would have been
earned and vested had it been based on the restated results, as determined by
the Committee.  The Committee will determine, in its sole discretion, the method
for recouping the Performance-Based Restricted Stock hereunder which may
include, without limitation: (i) seeking recovery of any gain realized on the
vesting, sale, transfer or other disposition of shares of the Performance-Based
Restricted Stock; (ii) offsetting the recouped amount from any compensation
otherwise owed by the Company to the Employee; (iii) cancelling outstanding
vested or unvested shares of the Performance-Based Restricted Stock; or (iv)
taking any other remedial and recovery action permitted by law, as determined by
the Committee. In addition, the Company shall recoup or recover any erroneously
issued Performance-Based Restricted Stock in accordance with any incentive
compensation recoupment or recovery policy adopted in the future by the Company
pursuant to Rule 10D-1 of the Securities Exchange Act of 1934, as amended, and
applicable rules and regulations of the New York Stock Exchange, or any national
securities exchange on which the Company’s Common Stock is then-listed. In the
event of any conflict between the provisions of this Section A.8 and such a
policy, the terms of the policy shall govern the recoupment or recovery of the
Performance-Based Restricted Stock; provided that the recoupment or recovery
policy shall apply to this Performance-Based Restricted Stock regardless of
Employee’s classification as an “executive officer” as defined by the applicable
rules and regulations.

 

 

--------------------------------------------------------------------------------

 

 

B.     Terms and Conditions Applicable to All Awards

 

1.     Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Notwithstanding any other provision in the Agreement, if there is any change in
the Common Stock by reason of stock dividends, spin-offs, split ups,
recapitalizations, mergers, consolidations, reorganizations, combinations or
exchanges of shares, the number of shares of Common Stock under this award not
yet vested, and the price thereof, as applicable, shall be appropriately
adjusted by the Committee.

 

2.     No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Employee.

 

3.     Committee Administration. This award has been made pursuant to a
determination made by the Committee, and the Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this Agreement, shall have
plenary authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to the Employee by the express terms hereof.

 

4.     Grant Subject to Plan. This Restricted Stock award is granted under and
is expressly subject to all the terms and provisions of the Plan, and the terms
of the Plan are incorporated herein by reference. The Employee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. The Committee has been appointed by the Board of
Directors and designated by it, as the Committee to make grants of Restricted
Stock.

 

5.     Governing Law. This Agreement shall be construed under the laws of the
State of Delaware.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Performance Criteria Applicable to Performance-Based Restricted Stock

 

 